DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 04/07/2022 for application number 17/174,970. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 6-10 are presented for examination. Claims 1-5 are currently canceled. Claim 10 is newly added.

Response to Arguments
Argument 1, Applicant argues that Hensel does not teach selecting a map location and viewing the images associated with the location as similarly recited in claim 6.
Argument 2, Applicant argues that Desmond does not teach displaying an enlarged image of a selected map location image thumbnail as similarly recited in claim 7.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found rejection to be applied. 
Examiner note, Hensel teaches all of the limitations of the independent claim as previously recited. Hensel teaches a system that allows a user to upload images with geolocation information and display such on a map interface. The user can further view and select the geotag on the map interface to view the images. Therefore, Hensel teaches all of the limitations of the independent claim as currently recited. 
Responding to Argument 2, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found rejection to be applied. 
Examiner note, Desmond teaches a similar system to Hensel, where the images are displayed on the map interface as thumbnail icons and when selected can display the one or more images in a larger view. Therefore, Desmond teaches presented an enlarged view of a selected icon as similarly recited in dependent claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel et al. (US 2015/0156247 A1).

Regarding claims 1-5, CANCELED 
Regarding claim 6, Hensel teaches a method for online image hosting, the method comprising the steps of: 
providing, by an electronic platform, a first interface on a user device, wherein the first interface permit a user to upload an image to the electronic platform [Figs. 4, 6, (610), Paras. 38, 53, displaying an interface for selection of images to upload]; 
retrieving, by the first interface, location coordinates of a place where the image is taken [Fig. 6, (620-640), Paras. 55-57, retrieving information (i.e. metadata) about each selected image (i.e. metadata being time, location, etc.)]; 
retrieving, by the electronic platform, geographical address of the location coordinates, the geographical address having at least a name of the place [Fig. 6, (620-640), Paras. 55-57, retrieving information (i.e. metadata) about each selected image (i.e. metadata being time, location, etc.)]; 
receiving, by the electronic platform, the image [Fig. 6, (615), Para. 54, uploading the image]; 
upon receiving the image, associating the geographical address to the image [Fig. 6 (650), Para. 58, associating all information with each selected image]; 
providing, by the electronic platform, a second interface on the user device [Fig. 3, Para. 32, displaying a map interface]; 
presenting, a map on the second interface, wherein the second interface comprise a selection tool configured to select an area on the map [Fig. 3, Para. 32, displaying a map interface]; 
receiving, by the electronic platform, a selection area through the second interface [Fig. 3, Paras. 32-37, allowing a user to manipulate the map (i.e. zoom in/out)]; and 
displaying, by the electronic platform, on the second interface, one or more images having their geographical address within the selection area [Fig. 3, Paras. 32-37, user can select a pin icon displayed on the map to display the one or more images associated with that map location].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US 2015/0156247 A1) in view of Desmond et al. (US 2014/0181089 A1).

Regarding claim 7, Hensel teaches all of the limitations of claim 6 as described above. But, Hensel does not explicitly teach the one or more images are displayed as icons, wherein the second interface is configured to receive a selection of one icon and presenting an enlarged view of the image associates with the selected icon. 
However, Desmond teaches the one or more images are displayed as icons [Fig. 41, (874), Para. 203, displaying an icon for each location associate with one or more images], wherein the second interface is configured to receive a selection of one icon and present an enlarged view of the image associated with the selected icon [Fig. 41, Paras. 50-51, 203, user can select a location to view the images associated with that location (i.e. larger image(s) from the thumbnail icon), preview generator can display a thumbnail of each image associated with the geotag selected].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image data editing of Desmond to allow the system to update or alter the information associated with each piece of content.
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.

Regarding claim 8, Hensel as modified by Desmond teaches all of the limitations of claim 7 as described above. Desmond further teaches wherein the receive the selection is hovering of a cursor over the icon [Para. 182, using a hover gesture for performing a function, one having ordinary skill in the art could use this gesture for a plurality of operations].

Regarding claim 9, Hensel as modified by Desmond teaches all of the limitations of claim 6 as described above. Desmond further teaches wherein the method further comprises the step of: upon receiving the selection area, receiving, by the electronic platform, a date range, wherein the one or more images displayed are within the date range [Fig. 18, Para. 90, user can filter images by selecting a date range to then view the images within that range].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image data editing of Desmond to allow the system to update or alter the information associated with each piece of content.
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.

Regarding claim 10, Hensel as modified by Desmond teaches all of the limitations of claim 7 as described above. Desmond further teaches displaying a location of the image associated with the selected icon [Fig. 2, Para. 73, displaying the map with a selected image information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image data editing of Desmond to allow the system to update or alter the information associated with each piece of content.
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179